                                                                                                 401 Park Avenue South
                                                                                                 New York, NY 10016
                                                                                                 (212) 571-2000

                                                                                                 535 Mission Street
                                                                                                 San Francisco, CA 94105
                                                                                                 (415) 262-0096
Benjamin D. Weisenberg
Direct: 212.256.1902                                                                             OTTINGERLAW.COM
benjamin@ottingerlaw.com

July 12, 2019

BY ECF ONLY
Hon. Frederic Block
Senior United States District Judge
United States District Court
Eastern District of New York
United States Courthouse
225 Cadman Plaza East
Brooklyn, New York 11201

Re:         Buchanan, et al. v. Pay-O-Matic Check Cashing Corp., et al. | 18-cv-00885-FB-SMG

Dear Judge Block:

The Ottinger Firm, P.C. (“Ottinger”) represents Intervenor Ms. Carmen Luyando and the
Customer Services Representatives sub-class (collectively, “the CSRs”) in this matter.

The statements in Lee Litigation Group’s “(“LLG”) unsolicited July 9th letter (“the Letter”) were
neither made in the course of compromise negotiations nor could they be. There are no claims
between Ottinger’s clients (the CSRs sub-class) and LLG’s clients (the Manager Titles sub-class)
to compromise. Ottinger has not offered the Letter either to prove or disprove the validity or
amount of the CSRs sub-class’ claims. The Letter evidences LLG’s conflicts of interest towards
the CSRs sub-class. The Letter and LLG’s statements therein, therefore, are not subject to FRE
408.1

Defendants are not the author of the Letter and the statements therein are not theirs. Defendants
have repeatedly asserted – through direct conversations with Ottinger and in their filings to Your
Honor – they have not been involved in negotiating Ottinger’s clients’ claims without Ottinger.
See e.g., ECF Dkt. No. 92. (“The Ottinger Firm has stated that it will not participate in any
settlement at this time. … It is Defendants’ position that the Ottinger Firm (per the May 24,
2019 Minute Order) represents CSR collective members who may opt-in to this case. At this

1
    Federal Rule of Evidence 408, as relevant herein, reads:

                      Evidence of the following is not admissible – on behalf of any party – either to prove or
                      disprove the validity or amount of a disputed claim or to impeach by a prior inconsistent
                      statement or a contradiction:

                      (1) Furnishing, promising, or offering – or accepting, promising to accept, or offering to
                          accept – a valuable consideration in compromising or attempting to compromise the
                          claims; and
                      (2) Conduct or a statement made during compromise negotiations about the claim …


             401 Park Avenue South I New York, New York 10016 I P 212-571-2000 I F 212-571-0505 I www.ottingerlaw.com
Buchanan, et al v. Pay-O-Matic Check Cashing Corp., et al.
18-cv-00885-FB-SMG
July 12, 2019
Page 2 of 2

point they represent solely Intervenor Plaintiff Luyando because there are no other CSR
collective members who are not named plaintiffs represented by Lee Litigation Group.”)
If taken at their word, the Letter and LLG’s statements therein could not possibly have been part
of compromise negotiations as to Ottingers’ clients’ claims. Again, Ottinger has not offered the
Letter either to prove or disprove the validity or amount of the CSRs sub-class’ claims. The
Letter and LLG’s statements therein, therefore, are not subject to FRE 408.

Defendants’ cited authority is inapplicable to the case at bar. See Crigger v. Fahestock & Co.,
2005 WL 857368 *1-2 (S.D.N.Y. April 14, 2005) (“Rule 408 codifies the general practice of the
federal courts in making compromise agreements inadmissible in such circumstances as proof of
liability for, or invalidity of, the claim or its amount .... Even if the fact of the settlement is
admissible for a purpose other than proof of liability, disclosure of the settlement amount may
constitute reversible error. This is sound policy.”) (citing Weinstein’s Federal Evidence § 408.04
(2d ed.2005.) (emphasis added); see also Kennon v. Slipstreamer, Inc. 794 F.2d 1067, 1070 (5th
Cir. 1986) (“The district court’s disclosure of the fact of settlement was clearly for the purpose of
avoiding jury confusion, rather than for the purpose of showing liability. … The district court
did not abuse its discretion in revealing the fact of settlement in this case.”) (emphasis added).2


                                                *        *        *


For the reasons set forth above, and upon all of the papers, pleadings, and oral arguments in this
Action, Ottinger respectfully requests Your Honor deny Defendants’ Letter Motion to Strike in
its entirety.

Thank you in advance for your time and attention in the above requests


                                                              Respectfully submitted,
                                                              THE OTTINGER FIRM, P.C.



                                                              _____________________
                                                              Benjamin D. Weisenberg
                                                              benjamin@ottingerlaw.com
cc: By ECF to all counselors or record.




2
 Defendants’ citation to a 5th Circuit, non-binding case from 1986 to assert it has standing as to LLG’s FRE 408
privilege claim is tenuous at best.
